In a proceeding pursuant to CPLR article 78 to compel respondents to credit petitioner with 547 days of jail time on a certain sentence, petitioner appeals from a judgment of the Supreme Court, Suffolk County, dated July 14, 1975, which granted him jail time credit of only 11 days. Judgment affirmed, without costs or disbursements (see Matter of Charos v New York State Dept. of Correctional Servs., 53 AD2d 654; Matter of Veale v Ward, 53 AD2d 656). Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.